Exhibit 99.1 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:December 17, 2009 This investor update provides information on Continental's guidance for the fourth quarter and full year 2009. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Compared to the same period last year, for the next six weeks, mainline domestic advanced booked seat factor is running up 1 to 2 points, mainline Latin advanced booked seat factor is running 2 to 3 points higher, Transatlantic advanced booked seat factor is running 10 - 11 points higher, Pacific advanced booked seat factor is down 2 to 3 points, and regional advanced booked seat factor is running 2 to 3 points higher. For the fourth quarter of 2009, the Company expects both its consolidated and mainline load factors to be up approximately 3.0 points year-over-year (“yoy”) compared to the same period in 2008. Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the fourth quarter of 2009 with an unrestricted cash, cash equivalents and short-term investments balance of between $2.8 and $2.9 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the fourth quarter of 2009 is expected to be between $360 and $365 million. 2009 Estimate Available Seat Miles (ASMs) Year-over-Year % Change 4th Qtr. Mainline Domestic 0.5% Latin America 5.3% Transatlantic (11.2%) Pacific 16.3% Total Mainline (0.5%) Regional (1.3%) Consolidated Domestic 0.2% International (1.6%) Total Consolidated (0.6%) For the full year 2010, Continental expects its consolidated capacity to be up 1.5% to 2.5% yoy.The Company expects its mainline capacity to be up 2% to 3% yoy, with its mainline domestic capacity about flat yoy and its mainline international capacity up 5% to 6% yoy.The international increase is primarily due to the run-rate of international routes added in 2009 and the restoration of the Company's full schedule to Mexico following its capacity pulldown earlier this year related to H1N1. Load Factor 4th Qtr. 2009 (E) Domestic 84% - 85% Latin America 81% - 82% Transatlantic 82% - 83% Pacific 74% - 75% Total Mainline 82% - 83% Regional 77% - 78% Consolidated 81% - 82% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. CASM Mainline Operating Statistics 2009 Estimate (cents) 4th Qtr. CASM 10.85 - 10.90 Special Items per ASM 0.00 CASM Less Special Items (a) 10.85 - 10.90 Aircraft Fuel & Related Taxes per ASM (2.85) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.00 - 8.05 CASM Consolidated Operating Statistics CASM 11.73 - 11.78 Special Items per ASM 0.00 CASM Less Special Items (a) 11.73 - 11.78 Aircraft Fuel & Related Taxes per ASM (3.06) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.67 - 8.72 (a) Cost per available seat mile less special items is computed by dividing operating expenses excluding special items by available seat miles. These financial measures provide management and investors the ability to measure and monitor Continental's performance on a consistent basis. (b) Cost per available seat mile less special items, aircraft fuel and related taxes is computed by multiplying fuel price per gallon, including fuel taxes, by fuel gallons consumed and subtracting that amount from operating expenses excluding special items, then dividing by available seat miles.This statistic provides management and investors the ability to measure and monitor Continental's cost performance absent special items and fuel price volatility.Both the cost and availability of fuel are subject to many economic and political factors beyond Continental's control. Variable Compensation Continental has granted profit based restricted stock unit ("RSU") awards pursuant to its Long-Term Incentive and RSU Program. Expense for these awards is recognized ratably over the required service period, with changes in the price of the Company's common stock and the payment percentage (which is tied to varying levels of cumulative profit sharing) resulting in a corresponding increase or decrease in "Wages, Salaries, and Related Costs" in the Company's consolidated statements of operations.A $17.00 stock price was used in estimating the expense impact of the awards for the Company's 2009 cost estimates included herein. Based on the Company's current assumptions regarding payment percentages and the cumulative profit sharing targets to be achieved pursuant to the awards, the Company estimates that a $1 increase or decrease in the price of its common stock from $17.00 will result in an increase or decrease of approximately $1 million in Wages, Salaries, and Related Costs attributable to the awards to be recognized in the fourth quarter 2009.For more information regarding these awards, including performance periods and how the Company accrues for the awards, see the Company's 2008 Form 10-K. Fuel Requirements (Gallons) 4th Qtr. Mainline 333 million Regional 72 million Consolidated Fuel Price per Gallon(including fuel taxes and $ 1.99 impact of hedges) Fuel Hedges - As of December 11, 2009 As of December 11, 2009, the Company's projected consolidated fuel requirements were hedged as follows: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) Fourth Quarter 2009 WTI crude oil swaps 5 % $ 1.36 5 % $ 1.36 Gulf Coast jet fuel swaps 15 % $ 1.83 15 % $ 1.83 Total 20 % 20 % First Quarter 2010 Gulf Coast jet fuel swaps 5 % $ 1.94 5 % $ 1.94 WTI crude oil swaps 8 % $ 1.84 8 % $ 1.84 WTI crude call options 1 % $ 1.88 n/a n/a Total 14 % 13 % Full Year 2010 Gulf Coast jet fuel swaps 1 % $ 1.94 1 % $ 1.94 WTI crude oil swaps 2 % $ 1.84 2 % $ 1.84 WTI crude call options 4 % $ 2.19 n/a n/a Total 7 % 3 % Selected Expense Amounts (Consolidated Expense) 2009 Estimate Amounts (millions) 4th Qtr Aircraft Rent $ 229 Depreciation & Amortization $ 130 Net Interest Expense* $ 82 *Net Interest Expense includes interest expense, capitalized interest and interest income. Pension Expense and Contributions During 2009, the Company contributed $176 million to its defined benefit pension plans.
